         Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CITY OF NORTH MIAMI BEACH
 POLICE OFFICERS’ AND
 FIREFIGHTERS’ RETIREMENT PLAN,                                  19-CV-10825 (JPO)
 Individually and on Behalf of All Others
 Similarly Situated,                                          OPINION AND ORDER
                              Plaintiff,

                     -v-

 NATIONAL GENERAL HOLDINGS
 CORP., BARRY KARFUNKEL,
 MICHAEL WEINER, and ARTHUR
 CASTNER,
                      Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiffs Town of Davie Police Officers Retirement System and Massachusetts Laborers’

Pension Fund (collectively, “Plaintiffs”) bring suit on behalf of those who purchased National

General Holdings Corporation (“National General”) common stock between July 15, 2015 and

August 9, 2017 (“Class Period”). Plaintiffs sue National General, Barry Karfunkel, Michael

Weiner, and Arthur Castner (collectively, “Defendants”) for violations of Sections 10(b) and

20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78j(b), 78t(a), and

Rule 10b-5 promulgated under the Exchange Act, 17 C.F.R. § 240.10b-5. Defendants move to

dismiss the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). For the reasons that

follow, Defendants’ motion is granted.

I.     Background

       A.      Factual Background

       The following facts are taken from the operative complaint (Dkt. No. 73 (“Compl.”)) and

are assumed true for the purposes of this motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662,


                                                1
         Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 2 of 23




678–79 (2009).

               1.      Defendants

       National General is an insurance company with Barry Karfunkel as its Chief Executive

Officer. (Compl. ¶¶ 2, 20–21.) Karfunkel was a National General board director throughout the

Class Period, was named company president in November 2015, and became CEO in April 2016

upon the death of his father, Michael Karfunkel. (Compl. ¶¶ 20–21.) Michael Weiner served as

the company’s Chief Financial Officer throughout the Class Period, and Arthur Castner was

president of National General Lender Services, a wholly owned subsidiary of National General

which housed the insurance program at issue. (Compl. ¶¶ 20, 22–23, 43.)

               2.      CPI Program

       National General worked with Wells Fargo Bank, N.A. and Wells Fargo & Company

(collectively, “Wells Fargo”) by underwriting a type of auto insurance known as collateral

protection insurance (“CPI”) that was nonconsensually and unnecessarily added to thousands of

Wells Fargo’s auto loan customers’ accounts. (Compl. ¶ 1.) National General took over the CPI

program when it acquired the lender-placed insurance (“LPI”) business from QBE Insurance

Group Limited in October 2015. (Compl. ¶ 2.) QBE’s LPI business became National General

Lender Services upon acquisition, and the CPI program amounted to roughly 20 percent of the

gross written premium in the newly acquired LPI business. 1 (Compl. ¶¶ 42–43, 45.) Upon

announcing the LPI acquisition on July 15, 2015, Defendants praised the LPI business’s

“industry leading technology platform supported by comprehensive enterprise risk management



1
  National General defined gross written premium as “premium from each insurance policy that
we write, including as a service carrier for assigned risk plans, during a reporting period based on
the effective date of the individual policy, prior to ceding reinsurance to third parties.” (Compl.
¶ 82 n.2.)


                                                 2
         Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 3 of 23




capabilities, and a seasoned management team with significant operational expertise.” (Compl.

¶ 68; see also Compl. ¶ 74.) And on several occasions — in press releases and earnings calls —

Michael Karfunkel expressed optimism that the LPI deal would be “immediately accretive” to

National General and that the LPI business had a “potential to grow . . . very meaningfully.”

(Compl. ¶¶ 68–70, 76, 83.)

       Defendants’ acquisitions — including the purchase of the CPI program via QBE’s LPI

business — involve a meticulous due diligence process to ensure that the company’s concerns

are addressed. (Compl. ¶¶ 147–48.) At a May 2017 Investor Day presentation, National General

Chief Operating Officer Peter Rendall described the company’s use of a “proprietary acquisition

due diligence checklist with literally hundreds of items from every conceivable issue or question

or department that you could think of and we have assigned subject matter experts to each of

those areas,” characterizing the company’s due diligence process as “complete [and] thorough.”

(Compl. ¶¶ 40, 148.) In tandem with their due diligence process, Defendants run an exhaustive

pre-closing integration process. At the same 2017 Investor Day presentation, Rendall

commended National General’s “pre-closing . . . meetings weekly, where we review things we

need to get done before closing,” a sentiment echoed by Defendant Weiner on a November 2015

conference call in which he discussed the QBE acquisition’s “very detailed integration process”

which began before National General closed the transaction. (Compl. ¶¶ 150–51.)

       In its CPI program, Wells Fargo required its auto loan customers to have car collision

insurance “to protect the collateral of the loan”; if Wells Fargo did not find evidence of such

insurance, it purchased a policy underwritten by National General for customers. (Compl.

¶¶ 28–30.) CPI was often deducted automatically from Wells Fargo’s customers’ accounts

without their knowledge and at greater expense than similar insurance from other plans. (Compl.




                                                 3
         Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 4 of 23




¶¶ 29–30.) The CPI program was lucrative for National General — the insurance policies

National General underwrote were more expensive than those on the rest of the market, led to

higher interest charges, and resulted in fewer claims brought because many Wells Fargo

customers were unaware that the policies had been purchased in their names. (Compl. ¶¶ 30,

146.) National General “often disregarded customers’ proof of insurance” and customer

complaints about being saddled with unnecessary CPI, although such proof and complaints were

collected and monitored in a proprietary tracking program known as TrackGuard. (Compl.

¶¶ 31, 162.) Many of the press releases and earnings calls discussing the company’s financial

performance reported the effect the LPI acquisition had on premium growth. (E.g., Compl.

¶ 84.) For instance, National General’s May 10, 2016 Form 10-Q explained that premium

growth was “primarily as a result of the acquisition of our LPI business.” (Compl. ¶ 95.)

        National General held monthly phone meetings with Wells Fargo to discuss the CPI

program. (Compl. ¶ 153.) During these meetings the companies discussed CPI performance and

metrics, and ahead of the meetings National General circulated a “scorecard” of CPI details.

(Id.) National General employees also met in person with Wells Fargo two to four times per

year, where National General distributed a business deck. (Compl. ¶ 154.) The contents of the

deck included:

        [D]etailed data about the CPI Program including loan volume and CPI penetration; gross
        and net written premium; average premium per loan; CPI premium and commission
        trends; CPI distribution by state; borrower account balances and premium rate
        percentages; CPI letter volume; CPI cancel percentages; CPI loss experience and trends
        including by month and policy year; CPI financial results; year-over-year comparisons;
        CPI claims experience and performance; CPI claim severity, frequency, and payments;
        and other operational statistics and results.

(Id.)

        Defendants continually praised the LPI business throughout the CPI program’s lifecycle.




                                                4
         Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 5 of 23




In February 2016, for example, Defendant Castner said that the acquired LPI business had

“comprehensive insurance tracking solutions, which automatically comply with the regulations

governing a business.” (Compl. ¶ 81; see also Compl. ¶¶ 113–14, 130–31.) Defendants also

praised National General’s “underwriting discipline” and the company’s advantageous risk

analysis on several occasions. (E.g., Compl. ¶¶ 71, 88.)

       All the while, Barry Karfunkel and Weiner signed certificates pursuant to the Sarbanes-

Oxley Act (“SOX”), in which they “attest[ed] that they each personal [sic] supervised and

participated in the evaluation of National General’s financial statements and that the Company’s

financial disclosure fairly and accurately presented its financial condition.” (Compl. ¶ 164.)

       Moreover, Defendants’ flat organizational structure meant they were involved in all

aspects of their business. (Compl. ¶ 156.) At the aforementioned May 2017 Investor Day

presentation, Robert Karfunkel, National General’s Chief Marketing Officer, lauded the

company’s “very flat organizational structure, which enables all levels of management to have an

open-door, open-line policy with all our key agency relationships.” (Compl. ¶ 157.) At that

same presentation, Rick Pedack, a National General LPI representative, remarked that Defendant

“Barry [Karfunkel] is on top of what goes on in the lender division . . . .” (Compl. ¶¶ 127, 158.)

               3.     Oliver Wyman Report

       In July 2016, Wells Fargo — amidst increasing CPI customer complaints and scrutiny for

other potential misconduct — commissioned an investigation by Oliver Wyman into the CPI

program which included interviews with National General. (Compl. ¶ 47.) In September 2016,

Wells Fargo discontinued the CPI program but maintained National General’s tracking services.

(Compl. ¶ 48.) In several press releases and SEC filings, National General reported that its net

written premium growth was “partially offset by a decrease in our lender-placed auto premiums.”




                                                 5
         Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 6 of 23




(Compl. ¶¶ 115, 122–23.) On a February 2017 earnings call, Barry Karfunkel acknowledged the

loss of a client, and at the May 2017 Investor Day presentation Pedack, without naming Wells

Fargo as the terminated client, explained that the CPI program was terminated because the client

“had a sufficient balance sheet” such that lender-placed insurance was redundant and that

National General did not “los[e] a client because we did poor service.” (Compl. ¶¶ 116, 127.)

       Oliver Wyman’s findings were eventually compiled into a February 2017 report, which

was the basis of a July 27, 2017 New York Times article exposing Wells Fargo’s role in the CPI

program. (Compl. ¶¶ 11, 47, 50–51.) That article reported that over 800,000 auto loan

customers paid for unnecessary policies, leading 274,000 of them into delinquency and causing

upwards of 20,000 vehicle repossessions. (Compl. ¶¶ 11, 51.) The New York Times article led

the California Department of Insurance to launch an investigation into National General on

August 8, 2017 and sparked an August 9, 2017 inquiry from the United States Senate Committee

on Commerce, Science, and Transportation regarding National General’s involvement in the CPI

program. (Compl. ¶¶ 53–54).

       Such developments caused National General’s stock price to drop 7.1% on August 8,

2017 and 3% on August 9, 2017, with “abnormally heavy trading volume.” (Compl. ¶ 55.)

       On June 7, 2017, less than two months before the New York Times story’s publication,

AmTrust Financial Services, Inc. (“AmTrust”), another insurance company of which members of

the extended Karfunkel family owned a majority stake and which held roughly 12 percent of

National General common stock, sold its National General stock for the first time. 2 (Compl.



2
 The three Karfunkel family members who owned AmTrust stock at the time of the National
General sale were Barry Zyskind, the late Michael Karfunkel’s son-in-law and AmTrust’s
president and CEO; George Karfunkel, Michael Karfunkel’s brother; and Leah Karfunkel,
Michael Karfunkel’s wife. (Compl. ¶¶ 142–44.)


                                               6
         Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 7 of 23




¶¶ 142–45.) Amtrust sold over 6 million shares at $20 per share for proceeds of $123.1 million.

(Compl. ¶ 145.)

       B.      Procedural Background

       This suit was originally filed by the City of North Miami Beach Police Officers’ and

Firefighters’ Retirement Plan in the Central District of California in July 2019. (See Dkt. No. 1.)

The Town of Davie Police Officers Retirement System and Massachusetts Laborers’ Pension

Fund were named lead plaintiffs in October 2019, shortly before the case was transferred to this

Court in November 2019. (See Dkt. No. 49, 56.) Plaintiffs filed the operative complaint on

January 14, 2020 (see Dkt. No. 73), and Defendants moved to dismiss the case pursuant to

Federal Rule of Civil Procedure 12(b)(6) on March 10, 2020 (see Dkt. No. 84).

II.    Legal Standard

       To overcome a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

       Securities fraud claims, however, demand more — to survive the motion to dismiss,

plaintiffs must satisfy “heightened pleading requirements.” ATSI Commc’ns, Inc. v. Shaar Fund,

Ltd., 493 F.3d 87, 99 (2d Cir. 2007). “[A] party must state with particularity the circumstances

constituting fraud . . . .” Fed. R. Civ. P. 9(b). Similarly, the Private Securities Litigation Reform

Act (“PSLRA”) sets forth that when a plaintiff alleges securities fraud for an untrue statement or

omission of a material fact, “the complaint shall specify each statement alleged to have been

misleading, the reason or reasons why the statement is misleading, and, if an allegation regarding




                                                   7
         Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 8 of 23




the statement or omission is made on information and belief, the complaint shall state with

particularity all facts on which that belief is formed.” 15 U.S.C. § 78u-4(b)(1); see also Novak v.

Kasaks, 216 F.3d 300, 306 (2d Cir. 2000) (explaining similar requirements under Federal Rule of

Civil Procedure 9(b)). Moreover, the plaintiff must “state with particularity facts giving rise to a

strong inference that the defendant acted with the required state of mind.” § 78u-4(b)(2)(A).

“To qualify as ‘strong’ . . . an inference of scienter must be more than merely plausible or

reasonable — it must be cogent and at least as compelling as any opposing inference of

nonfraudulent intent.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 314 (2007).

III.   Discussion

       Plaintiffs allege violations of Section 10(b) of the Exchange Act, Rule 10b-5, and Section

20(a) of the Act. (Compl. ¶ 14.)

       A.      Claims Under Section 10(b) and Rule 10b-5

       Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder prohibit

“mak[ing] any untrue statement of a material fact or . . . omit[ting] to state a material fact

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading . . . in connection with the purchase or sale of any security.” 17

C.F.R. § 240.10b-5. A claim made under these provisions must establish “(1) a material

misrepresentation or omission by the defendant; (2) scienter; (3) a connection between the

misrepresentation or omission and the purchase or a sale of a security; (4) reliance upon the

misrepresentation or omission; (5) economic loss; and (6) loss causation.” Stoneridge Inv.

Partners, LLC v. Sci.-Atlanta, 552 U.S. 148, 157 (2008). In addition, “when a complaint claims

that statements were rendered false or misleading through the nondisclosure of illegal activity,

the facts of those underlying illegal acts must also be pleaded with particularity.” Gamm v.




                                                  8
         Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 9 of 23




Sanderson Farms, Inc., 944 F.3d 455, 458 (2d Cir. 2019).

       Defendants move to dismiss the Section 10(b) and Rule 10b-5 claims on four grounds,

arguing that Plaintiffs have failed to plead (1) the purportedly illegal CPI program with

particularity; (2) a strong inference of scienter; (3) an actionable omission or misstatement; and

(4) loss causation. (See Dkt. No. 85 at 1–2.) The Court first considers whether Plaintiffs have

sufficiently pleaded the illegal CPI program and then considers whether Plaintiffs have

sufficiently pleaded scienter. Because Plaintiffs fail to sufficiently plead scienter, the Court need

not proceed further. See, e.g., Tung v. Bristol-Myers Squibb Co., 412 F. Supp. 3d 453, 461–62

(S.D.N.Y. 2019) (dismissing Section 10(b) and Rule 10b-5 claims upon holding that scienter

requirement had not been met).

               1.      Illegal Activity

       As an initial matter, plaintiffs alleging false or misleading statements based on the

nondisclosure of illegal activity must also plead the facts of the underlying illegal activity with

particularity. See Gamm, 944 F.3d at 458. Here, Defendants challenge Plaintiffs’ use of

information taken from consent orders issued against Wells Fargo and from “unadjudicated

allegations” in a consumer multidistrict litigation against Wells Fargo and National General.

(See Dkt. No. 85 at 7–9 (citing Compl. ¶¶ 56–58).) As Plaintiffs correctly point out, Defendants

do not dispute the underlying illegality of the CPI program (see Dkt. No. 88 at 11); they object

only to Plaintiffs’ use of consent orders and outside complaints in pleading the underlying

illegality of the CPI scheme with particularity (see Dkt. No. 85 at 9 (“Stripped of the allegations

based on the Consumer MDL Action and the Wells Fargo consent orders, Plaintiffs fail to

identify any particularized allegations that National General engaged in illegal conduct related to

the CPI Program.”)).




                                                  9
        Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 10 of 23




       However, the consent orders and outside complaints were fair game for Plaintiffs to use

in fashioning their complaint. Defendants’ citation to Lipsky v. Commonwealth United Corp.,

551 F.2d 887 (2d Cir. 1976), in arguing that Plaintiffs cannot draw from the Wells Fargo consent

order (see Dkt. No. 85 at 8–9), is inapposite. The Lipsky court cautioned that its holding was

limited to “the facts of [that] case,” namely, “a consent judgment between a federal agency and a

private corporation which is not the result of an actual adjudication of any of the issues” and thus

could “not be used as evidence in subsequent litigation between that corporation and another

party.” 551 F.2d at 893 (emphasis added) (citing Fed. R. Evid. 410). 3 In other words, the Lipsky

rule is founded on an evidentiary premise and should not be seen as a blanket rule established by

some courts in this Circuit “that paragraphs in a complaint that are either based on, or rely on,

complaints in other actions that have been dismissed, settled, or otherwise not resolved, are, as a

matter of law, immaterial within the meaning of Fed. R. Civ. P. 12(f),” RSM Prod. Corp. v.

Fridman, 643 F. Supp. 2d 382, 403 (S.D.N.Y. 2009). See In re Fannie Mae 2008 Sec. Litig., 891

F. Supp. 2d 458, 471 (S.D.N.Y. 2012) (explaining the proper reading of Lipsky). Here, the

consent orders used by Plaintiffs involved Wells Fargo, not National General, so the evidentiary

concerns governing the fact-specific decision in Lipsky do not apply 4 — the allegations derived


3
  As an academic matter, the Second Circuit has since clarified that consent orders are
inadmissible to prove the facts of liability under Federal Rule of Evidence 408. See United
States v. Gilbert, 668 F.2d 94, 97 (2d Cir. 1981) (“[A] civil consent decree, as the settlement of a
civil suit, is governed by Fed. R. Evid. 408.”). See generally Loreley Fin. (Jersey) No. 3 Ltd. v.
Wells Fargo Sec., LLC, 797 F.3d 160, 179 n.11 (2d Cir. 2015) (discussing the Second Circuit’s
different approaches to this question).
4
  The cases cited by Defendants regarding the inadmissibility of consent orders (see Dkt. No. 85
at 9 n.4) involved consent orders between a government agency and a party to the current action.
See In re Platinum & Palladium Commodities Litig., 828 F. Supp. 2d 588, 594 (S.D.N.Y. 2011)
(“Although the CFTC Order included certain factual findings, it nevertheless was the product of
a settlement between the CFTC and the [defendants], not an adjudication of the underlying issues
in the CFTC proceeding. Plaintiffs are therefore prohibited from relying on the CFTC Order to
plead the ‘underlying facts of liability.’” (quoting Gilbert, 668 F.2d at 97)); Sec. Inv’r Prot.


                                                 10
        Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 11 of 23




from the consent orders are thus akin to those taken from “news clipping[s] or public testimony,”

which other courts have persuasively explained are valid sources to draw from. In re Bear

Stearns Mortg. Pass-Through Certificates Litig., 851 F. Supp. 2d 746, 768 n.24 (S.D.N.Y. 2012).

       Likewise, Defendants are incorrect to assert that Plaintiffs may not rely on facts pleaded

in outside litigation. (See Dkt. No. 85 at 8.) This Court has declared that “the weight of

authority holds that plaintiffs may base factual allegations on complaints from other proceedings

because ‘neither Circuit precedent nor logic supports . . . an absolute rule’ against doing so.” In

re Mylan N.V. Sec. Litig., 379 F. Supp. 3d 198, 214 (S.D.N.Y. 2019) (alteration in original)

(quoting Youngers v. Virtus Inv. Partners Inc., 195 F. Supp. 3d 499, 516 n.10 (S.D.N.Y. 2016)).

       What is more, “nothing rides on how much weight the Court gives the sections of the

[complaint] that rely on the other parties’ pleadings. Even if the Court struck every such

paragraph, the [complaint] would still contain sufficient factual allegations to plead” the

underlying illegal CPI program with particularity. Bear Stearns, 851 F. Supp. 2d at 768 n.24.

Only three paragraphs in the complaint explicitly draw information from consent orders with

Wells Fargo or the consumer multidistrict litigation against National General and Wells Fargo

(Compl. ¶¶ 56–58), and most of the allegations contained therein are pleaded elsewhere in the

complaint drawing from other sources (see, e.g., Compl. ¶ 50 (reproducing, in relevant part, the

New York Times article describing the CPI program)).

       Since Defendants do not challenge the underlying illegality of the CPI program, arguing

that Plaintiffs have failed to plead the underlying CPI program with particularity only because




Corp. v. Stratton Oakmont, Inc. 234 B.R. 293, 336 (S.D.N.Y. 1999) (striking allegations drawn
from a consent order between SEC and defendants in adversarial bankruptcy proceeding).
Defendants cite no cases prohibiting the consideration of facts alleged in a consent order between
a government agency and a non-party to the current action.


                                                 11
        Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 12 of 23




they drew from consent decrees and outside complaints, the Court holds that Plaintiffs have

pleaded the underlying illegal CPI program with particularity. 5

                2.     Scienter

       The Court turns to whether Plaintiffs have adequately alleged facts supporting a “strong

inference” of scienter. See Tellabs, 551 U.S. at 321 (quoting 15 U.S.C. § 78u-4(b)(2)). Scienter

— the “requisite state of mind” that Plaintiffs must plead under Section 10(b) — is “an intent to

deceive, manipulate, or defraud.” Kalnit v. Eichler, 264 F.3d 131, 138 (2d Cir. 2001) (internal

quotations and citation omitted). In the Second Circuit, scienter may be established by facts

showing “either (1) that defendants had the motive and opportunity to commit fraud, or (2)

strong circumstantial evidence of conscious misbehavior or recklessness.” ECA, Local 134

IBEW Joint Pension Tr. of Chi. v. JP Morgan Chase Co., 553 F.3d 187, 198 (2d Cir. 2009)

(citations omitted). Without a showing of motive and opportunity, “the strength of the

circumstantial allegations must be correspondingly greater.” Id. at 198–99 (quoting Kalnit, 264

F.3d at 142).

                       a.     Fraudulent Motive and Opportunity

       To satisfy the motive and opportunity prong of scienter, Plaintiffs must allege that

Defendants “benefitted in some concrete and personal way from the purported fraud.” Novak,

216 F.3d at 307–08. “Motives that are common to most corporate officers, such as the desire for

the corporation to appear profitable and the desire to keep stock prices high to increase officer

compensation, do not constitute ‘motive’ for purposes of this inquiry.” ECA, 553 F.3d at 198.


5
 This conclusion is in accord with that reached by the Central District of California in the
consumer multidistrict litigation. See In re Wells Fargo Ins. Mktg. & Sales Practices Litig., No.
SAML 17-02797 AG, 2018 WL 9536803, at *10–11 (C.D. Cal. Dec. 14, 2018) (“Plaintiffs allege
National General engaged in a pattern of racketeering activity with the particularity required by
Rule 9(b).”).


                                                12
        Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 13 of 23




(citations omitted). Instead, motive is usually sufficiently pleaded “when corporate insiders

allegedly make a misrepresentation in order to sell their own shares at a profit.” Id. (citation

omitted). Such stock sales must be “unusual” for courts to find a fraudulent motive. Acito v.

IMCERA Grp., Inc., 47 F.3d 47, 54 (2d Cir. 1995).

       Plaintiffs’ main allegation of motive is that AmTrust, owned by members of the extended

Karfunkel family, sold 6,153,928 National General shares for proceeds of $123.1 million.

(Compl. ¶ 145.) The sale — Amtrust’s first ever offloading of National General shares —

occurred on June 7, 2017, mere weeks before the New York Times published its story about the

CPI program. (Id.) Plaintiffs do not allege that Barry Karfunkel, or any of the other individual

Defendants, sold National General shares during the Class Period, and the Second Circuit has

previously found that “the fact that other defendants did not sell their shares during the relevant

class period sufficiently undermines plaintiffs’ claim regarding motive.” See San Leandro

Emergency Med. Grp. Profit Sharing Plan v. Philip Morris Cos., Inc., 75 F.3d 801, 814 (2d Cir.

1996). However, the Second Circuit has cautioned that there is no “per se rule” regarding

unusual trading, see In re Scholastic Corp. Sec. Litig., 252 F.3d 63, 75 (2d Cir. 2001), so the

Court must consider the context of the Karfunkel family’s sale.

       Plaintiffs start behind the eight ball. The Court is unaware of any decision finding

sufficient motive and opportunity to commit securities fraud when family members of an

individual defendant sold shares without any individual defendant also selling shares, nor do

Plaintiffs point to any decisions so holding. See Jackson Inv. Grp., LLC v. Thomas, 325 F. Supp.

3d 1334, 1350–51 (N.D. Ga. 2017) (holding that even though plaintiffs suggested a fraudulent

motive because defendants’ “family members owned shares that were registered for sale,” the

fact that neither named defendant was alleged to have sold any stock “negates an inference of




                                                 13
          Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 14 of 23




scienter”); cf. Snellink v. Gulf Resources, Inc., 870 F. Supp. 2d 930, 940–41 (C.D. Cal. 2012)

(finding a strong inference of scienter on other facts without resolving whether there was motive

to commit fraud stemming from one defendant’s wife selling a significant amount of stock while

all of the defendants bought stock); Herzog v. GT Interactive Software Corp., No. 98-CV-0085,

1999 WL 1072500, at *8–9 (S.D.N.Y. Nov. 29, 1999) (finding insufficient motive and

opportunity even when individual defendant and his family sold shares because such sales were

not unusual), rev’d on other grounds sub nom. Rothman v. Gregor, 220 F.3d 81 (2d Cir. 2000).

SEC v. China Northeast Petroleum Holdings Ltd., 27 F. Supp. 3d 379 (S.D.N.Y. 2014), cited by

Plaintiffs (see Dkt. No. 88 at 22 n.21), is not to the contrary. There, the individual defendants

directly transferred company funds to their relatives, a marked difference from family members

profiting from unusual trading without the individual defendants having sold any stock during

the class period. China Ne. Petroleum, 27 F. Supp. 3d at 385, 389–90. Since “Plaintiffs make no

allegation that any Defendant sold shares during the Class Period[,]” they “fail to allege that

Defendants received a ‘concrete and personal’ benefit from the alleged scheme, and certainly do

not allege that each Defendant received such a benefit.” Cortina v. Anavex Life Sciences Corp.,

No. 15-CV-10162, 2016 WL 7480415, at *6 (S.D.N.Y. Dec. 29, 2016) (citing ECA, 553 F.3d at

198). 6

          Moreover, when alleging unusual trading, “[p]laintiffs must allege not only the insider


6
  Defendants assert that Barry Karfunkel purchased National General stock during the Class
Period. (See Dkt. No. 85 at 23 n.18.) The parties disagree on whether that fact should be
considered by the Court and what weight the Court should put on that fact. (See Dkt. No. 88 at
23 n.22; Dkt. No. 89 at 9 n.19.) While it is generally true that purchasing shares during the Class
Period would “serve[] to further undermine any plausible allegation of scienter,” Cortina, 2016
WL 7480415, at *6 n.3 (collecting cases), the Court need not decide this particular set of
arguments. For the reasons discussed above, the Karfunkel family sale of National General stock
is insufficient to allege motive and opportunity without considering whether Karfunkel
purchased shares during the Class Period.


                                                  14
        Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 15 of 23




defendants’ selling activity during the relevant period, but also those defendants’ net profits as

opposed to gross proceeds, as well as overall percentage changes in defendant’s holdings.”

Glaser v. The9, Ltd., 772 F. Supp. 2d 573, 587 (S.D.N.Y. 2011). Here, Plaintiffs allege the

Karfunkel family’s proceeds from the sales, rather than profit (Compl. ¶ 145), and “proceeds

alone say nothing about a seller’s motive,” Glaser, 772 F. Supp. 2d at 592; see also City of

Birmingham Firemen’s & Policemen’s Supplemental Pension Sys. v. Ryanair Holdings PLC, No.

18-CV-10330, 2020 WL 2834857, at *3 (S.D.N.Y. June 1, 2020) (noting that gross proceeds are

insufficient for scienter calculation). Without alleging the Karfunkel family’s profits from the

sale — and considering the fact that the other individual defendants’ not selling shares during the

Class Period “substantially undermines Plaintiffs’ claim that Defendants were motivated by an

intent to engage in insider trading” — Plaintiffs have not adequately alleged a fraudulent motive

from the AmTrust stock sale. Tung, 412 F. Supp. 3d at 459–60.

       Plaintiffs also argue that Defendants had the motive and opportunity to commit securities

fraud because the CPI program involved more expensive policies, higher interest rates, and lower

losses from fewer insurance claims. (Compl. ¶ 146.) The Court fails to see how this is any

different from “the desire to maximize the corporation’s profits” held to be insufficient in ECA.

553 F.3d at 200 (charging higher interest rates and “earning ‘excessive’ fees in a competitive

marketplace (for as long as it lasts) — far from defrauding the shareholders — actually benefit[]

the shareholders”). The facts of Sharette v. Credit Suisse International, 127 F. Supp. 3d 60

(S.D.N.Y. 2015), cited by Plaintiffs (see Dkt. No. 88 at 22), are far afield. There, defendants

employed an allegedly fraudulent short-selling scheme for “larger and longer-term financial

ends[,]” i.e., “improv[ing] their ability to access a specific and extremely profitable market,

potentially worth billions of dollars.” Sharette, 127 F. Supp. 3d at 96. Plaintiffs themselves




                                                 15
        Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 16 of 23




frame the CPI scheme as “illegal and account[ing] for a material portion of the LPI business,

allowing Defendants to mask the rest of the newly acquired LPI business’s poor performance.”

(Dkt. No. 88 at 22.) That is more akin to “the desire for the corporation to appear profitable,”

which does not suffice to show motive, ECA, 553 F.3d at 198, than the “larger and longer-term

financial” goal to tap into a billion-dollar market in Sharette, 127 F. Supp. 3d at 96.

       At bottom, Plaintiffs have failed to allege that Defendants “benefitted in some concrete

and personal way from the purported fraud,” and thus have not pleaded that Defendants had the

motive and opportunity to commit fraud. See Novak, 216 F.3d at 307–08.

                       b.      Conscious Misbehavior or Recklessness

       Scienter can also be pleaded by alleging “strong circumstantial evidence of conscious

misbehavior or recklessness.” ECA, 553 F.3d at 198. While “the absence of a motive allegation

is not fatal,” Tellabs, 551 U.S. at 325, it remains the case that “‘the strength of the circumstantial

allegations must be correspondingly greater’ if there is no motive” to commit fraud, ECA, 553

F.3d at 199 (quoting Kalnit, 264 F.3d at 142). Reckless conduct is that “which is highly

unreasonable” and amounts to “an extreme departure from the standards of ordinary care.”

Kalnit, 264 F.3d at 142 (internal quotations and citation omitted). “[S]ecurities fraud claims

typically have sufficed to state a claim based on recklessness when they have specifically alleged

defendants’ knowledge of facts or access to information contradicting their public statements.”

Novak, 216 F.3d at 308. Plaintiffs “must specifically identify the reports or statements” when

alleging that defendants had access to contrary information. Id. at 309 (emphasis added) (citing

San Leandro, 75 F.3d at 812).

       Plaintiffs first allege that Defendants’ due diligence and pre-closing integration process

supports a finding of conscious misbehavior or recklessness. (See Compl. ¶¶ 148–51.) At the




                                                  16
        Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 17 of 23




May 18, 2017 Investor Day presentation, COO Rendall described the due diligence process as

“complete [and] thorough” and involving a “proprietary acquisition due diligence checklist with

hundreds of items.” (Compl. ¶ 148.) At that same presentation, Rendall mentioned the

integration process’s “weekly” meetings, “where we review things we need to get done before

closing, and . . . where we’ve identified issues that we need to transform after closing.” (Compl.

¶ 150.) Defendant Weiner also described the LPI acquisition’s integration process as “very

detailed.” (Compl. ¶ 151.) None of these statements specifically identifies any due diligence

reports or statements that would demonstrate Defendants’ knowledge or recklessness vis-à-vis

the CPI scheme. See Deutsche Zentral-Genossenchaftsbank AG v. HSBC N. Am. Holdings, Inc.,

No. 12-CV-4025, 2013 WL 6667601, at *19–20 (S.D.N.Y. Dec. 17, 2013) (holding that “vague

allegations of the HSBC Defendants’ due diligence reviews or reports” were insufficient to

establish scienter); cf. Galestan v. OneMain Holdings, Inc., 348 F. Supp. 3d 282, 300–01

(S.D.N.Y. 2018) (holding that scienter was sufficiently pleaded where plaintiffs “identified

specific reports that were circulated during the Class Period,” including monthly emails

describing productivity losses, and “establish[ed] that the Individual Defendants participated in

numerous meetings and conference calls during which the negative effects of integration-related

activities were discussed”).

       To rebut this conclusion, Plaintiffs cite In re Ambac Financial Group, Inc. Securities

Litigation, 693 F. Supp. 2d 241, 269 (S.D.N.Y. 2010), where the court held that documents

“identified in the defendants’ own words” eliminated the need for “plaintiffs to provide

additional detail about where defendants learned of facts contradicting their statements.” (See

Dkt. No. 88 at 20 n.16.) But in Ambac, the defendants’ Form 10-K specifically described an

“adversely classified credit listing that is reported to management and Ambac’s Board of




                                                17
        Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 18 of 23




Directors and reviewed with senior management in regular adversely classified credit meetings.”

Ambac, 693 F. Supp. 2d at 269 (internal quotations omitted). Such reports were sufficient to

show that the Ambac defendants had information about their portfolio’s deterioration

contravening their public statements about the safety of the portfolio. Id. at 268–69. An

“adversely classified credit listing” bore directly on whether defendants had access to contrary

information about Ambac’s portfolio and was an order of magnitude more specific than the “due

diligence checklist” or “very detailed” integration process described by Defendants, generalized

descriptors which do not indicate Defendants’ knowledge of the CPI program’s alleged

misdeeds.

       Plaintiffs further contend that National General’s monthly phone calls and two to four in-

person meetings per year with Wells Fargo to discuss the CPI program amount to a strong

circumstantial inference of conscious misbehavior or recklessness. (See Dkt. No. 88 at 20;

Compl. ¶¶ 153–54.) The telephone meetings “discussed performance, metrics regarding

borrower telephone calls, claims made against CPI, dollar amounts of claims, and other action

items,” and meeting participants received a “scorecard” of CPI metrics. (Compl. ¶ 153.) In

advance of the in-person meetings, National General employees distributed a “business review

deck” with extensive details about the CPI program. (Compl. ¶ 154.) These meetings and

materials regarding the CPI program are obviously more specific than the allegations regarding

National General’s due diligence and integration processes and raise the closest question of

scienter. However, Plaintiffs have still not “specifically identif[ied] the reports or statements”

containing incriminating information about the CPI program. See Novak, 216 F.3d at 309.

Additionally, and crucially, Plaintiffs have not alleged that any of the individual Defendants

attended these meetings or accessed these documents. See Jackson v. Halyard Health, Inc., No.




                                                 18
        Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 19 of 23




16-CV 05093, 2018 WL 1621539, at*8-9 (S.D.N.Y. Mar. 30, 2018) (noting that plaintiffs failed

to allege either that defendants “personally received” a damaging report about a subpar product

or that confidential witnesses “attended meetings with any of the Individual Defendants where

the alleged issues were discussed” in holding there was insufficient circumstantial evidence of

scienter); cf. Galestan, 348 F. Supp. 3d at 301 (“[Plaintiffs] described the Individual Defendants’

attendance at meetings and on conference calls during which integration-related issues were

discussed.”). Moreover, Plaintiffs have not alleged that the CPI scorecard or business review

decks included any specific information detailing, for example, an unusually high number of

customer complaints or an abnormally low number of claims payments. Cf. Okla. Firefighters

Pension & Retirement Sys. v. Lexmark Intern., Inc., 367 F. Supp. 3d 16, 37 (S.D.N.Y. 2019)

(“Plaintiffs have pointed to specific [contradictory inventory] numbers in CEO Call slide decks

throughout the Class Period and alleged that Defendants reviewed them.”); Scholastic, 252 F.3d

at 73, 76 (holding that plaintiffs adequately “specifi[ied] who prepared internal company reports,

how frequently the reports were prepared and who reviewed them[,]” and that “the complaint

[gave] additional indications as to the nature of the reports, because the allegations [were]

immediately preceded and followed by figures from retailers to show sales were declining”).

Simply pleading that unnamed National General employees attended meetings and prepared

reports involving the CPI program does not meet the level of specificity required in this Circuit.

       Next, Plaintiffs posit that the individual Defendants’ executive positions, self-described

“flat organizational structure,” and hands-on management approach supports a showing of

conscious misbehavior or recklessness. (See Dkt. No. 88 at 21 (citing Compl. ¶¶ 156–59).) But

“bare assertions that the defendants, due to their high-level positions in the Company, had access

to adverse undisclosed financial information through internal corporate documents, meetings,




                                                 19
        Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 20 of 23




and reports, without further facts or details will not suffice to create a strong inference of

scienter.” Lexmark, 367 F. Supp. 3d at 37 (internal quotations and brackets omitted) (quoting In

re PXRE Grp., Ltd., Sec. Litig., 600 F. Supp. 2d 510, 538 (S.D.N.Y. 2009)); see also In re

Rockwell Med., Inc. Sec. Litig., No. 16-CV-1691, 2018 WL 1725553, at *14 (S.D.N.Y. Mar. 30,

2018) (noting that “it is practically hornbook law” that allegations of knowledge based on

corporate position are worthless for establishing conscious misbehavior or recklessness).

Moreover, simply alleging that executive defendants are “closely involved” in running their

business is not enough to show that they had access to contrary information. See City of

Brockton Ret. Sys. v. Shaw Grp. Inc., 540 F. Supp. 2d 464, 473 (S.D.N.Y. 2008). Since Plaintiffs

do not allege that Barry Karfunkel, Weiner, or Castner were exposed to specific information

demonstrating how problematic the CPI program had become, the mere fact that they operated

with a “very flat organizational structure” and an “open-door, open-line policy” does not create

an inference of scienter. (Compl. ¶ 157.) See PXRE, 600 F. Supp. 2d at 537–38 (holding that

allegations based on executive position and “intimate corporate culture” were insufficient to

support a finding of conscious misbehavior or recklessness when there was nothing indicating

that defendants were “directly informed” of contrary information (emphasis in original)).

       Plaintiffs also argue that “National General’s tracking system is yet another indication

that Defendants were well aware of or recklessly disregarded . . . the CPI scheme given how

closely the Company monitored its customers’ loans and how thousands of specific customer

complaints regarding the CPI scheme were brought to National General’s attention.” (Compl.

¶ 162; see also Dkt. No. 88 at 20.) However, the tracking system — and the customer

complaints collected therein — amount to a quintessential example of “raw data” that the Second

Circuit held to be insufficient to raise an inference of scienter in Teamsters Local 445 Freight




                                                  20
        Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 21 of 23




Division Pension Fund v. Dynex Capital Inc., 531 F.3d 190, 196 (2d Cir. 2008). There, the

plaintiffs alleged that “senior executives such as [individual defendants] had access to ‘collection

data’ which ‘reflected the high percentage of . . . delinquencies and failed or impaired

repossessions,’” thus revealing an underlying flaw with the defendant company’s collateral. Id.

Yet the Dynex court held that the plaintiffs’ “broad reference to raw data lacks even an allegation

that these data had been collected into reports that demonstrated that loan origination practices

were undermining the collateral’s performance” such that there was no inference of scienter. Id.

Likewise, Plaintiffs here have not alleged that the “raw data,” i.e., complaints arising from the

tracking system, were “collected into reports” demonstrating the underlying CPI scheme. See id.

Notably, Plaintiffs do not allege that complaints were gathered into reports such as the

“scorecard” distributed before National General’s telephone meetings with Wells Fargo or the

“business review deck” before National General’s in-person meetings with Wells Fargo; nor do

Plaintiffs allege that complaints were discussed at these meetings. (See Compl. ¶ 153–54.)

Thus, Plaintiffs have not “specifically identif[ied] the reports or statements” incorporating the

complaints from the tracking system. See Novak, 216 F.3d at 309.

       Finally, Plaintiffs point to Weiner and Barry Karfunkel signing SOX certifications as

evidence of conscious misbehavior or recklessness. (See Compl. ¶ 164.) “[W]hile the SOX

certifications remain relevant to this action, they do not constitute a standalone basis for

liability.” Menaldi v. Och-Ziff Capital Mgmt. Grp., 277 F. Supp. 3d, 500, 517 (S.D.N.Y. 2017)

(noting that without alleging defendants’ “actual knowledge” of underlying bribery, SOX

certifications were insufficient to establish scienter). Without adequately alleging Defendants’

actual knowledge of the illegal CPI scheme, “SOX certifications do not support an inference of

scienter as to any Defendant.” See Das v. Rio Tinto PLC, 332 F. Supp. 3d 786, 816 (S.D.N.Y.




                                                 21
         Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 22 of 23




2018).

         The Court is mindful of its obligation to consider “whether all of the facts alleged, taken

collectively, give rise to a strong inference of scienter, not whether any individual allegation,

scrutinized in isolation, meets that standard.” Tellabs, 551 U.S. at 323. But Plaintiffs have failed

to adequately allege that Defendants had a motive and opportunity to commit securities fraud.

Without showing motive, their uphill battle to plead a strong inference of scienter becomes that

much steeper. See ECA, 553 F.3d at 198–99 (describing the higher bar plaintiffs must clear in

pleading conscious misbehavior or recklessness without showing motive). Plaintiffs are left

arguing that Barry Karfunkel, Weiner, and Castner were privy to information about the nature

and scope of the CPI program because they were hands-on executives of a company that

conducted due diligence and held meetings — before which certain documents were

disseminated — regarding the CPI program: Plaintiffs have not “specifically alleged defendants’

knowledge of facts or access to information contradicting their public statements.” Novak, 216

F.3d at 308. Accordingly, Plaintiffs have failed to plead a strong inference of scienter for the

individual Defendants. Nor have Plaintiffs pleaded corporate scienter, because they have not

proven that anyone “whose intent could be imputed to the corporation acted with the requisite

scienter.” Dynex, 531 F.3d at 195. 7 Consequently, the claims against all Defendants must be

dismissed.

         B.     Claim Under Section 20(a)

         Plaintiffs further allege control-person liability under Section 20(a) of the Exchange Act,

a claim which requires a successful allegation of a “primary violation.” See ATSI, 493 F.3d at


7
  The same deficiencies apply to the other National General employees mentioned in the
complaint, like LPI representative Pedack or COO Rendall — Plaintiffs fail to specifically allege
those employees’ access to incriminating information about the CPI program.


                                                  22
        Case 1:19-cv-10825-JPO Document 92 Filed 01/21/21 Page 23 of 23




108. Since Plaintiffs’ Section 10(b) claim — the primary violation alleged — fails as a matter of

law, their claim under Section 20(a) must also be dismissed.

       C.      Leave to Amend

       Plaintiffs have requested leave to amend in the event their claims are dismissed. (Dkt.

No. 88 at 25.) Federal Rule of Civil Procedure 15(a)(2) provides that “[t]he court should freely

give leave when justice so requires,” a practice which is customary in the securities fraud

context, see ATSI, 493 F.3d at 108 (“District courts typically grant plaintiffs at least one

opportunity to plead fraud with greater specificity when they dismiss under Rule 9(b).”).

Accordingly, Plaintiffs’ request for leave to amend is granted.

IV.    Conclusion

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED. Plaintiffs are

granted leave to amend, provided that any further amended complaint shall be filed within 21

days after the date of this Opinion and Order. If Plaintiffs elect not to file an amended

complaint, they are directed to file a letter to that effect by the same date, and the Court will

enter judgment, permitting an appeal.

       The Clerk of the Court is directed to close the motion at Docket Number 84.

       SO ORDERED.

Dated: January 21, 2021
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge




                                                  23
